Name: 98/71/EC: Commission Decision of 7 January 1998 drawing up provisional lists of establishments in the Czech Republic from which the Member States authorise imports of milk and milk products for human consumption and milk and milk products not intended for human consumption and amending Decisions 97/299/EC and 97/252/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  trade policy;  trade;  Europe
 Date Published: 1998-01-17

 Avis juridique important|31998D007198/71/EC: Commission Decision of 7 January 1998 drawing up provisional lists of establishments in the Czech Republic from which the Member States authorise imports of milk and milk products for human consumption and milk and milk products not intended for human consumption and amending Decisions 97/299/EC and 97/252/EC (Text with EEA relevance) Official Journal L 011 , 17/01/1998 P. 0039 - 0042COMMISSION DECISION of 7 January 1998 drawing up provisional lists of establishments in the Czech Republic from which the Member States authorise imports of milk and milk products for human consumption and milk and milk products not intended for human consumption and amending Decisions 97/299/EC and 97/252/EC (Text with EEA relevance) (98/71/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third-country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), as amended by Decision 97/34/EC (2), and in particular Article 2,Whereas Commission Decision 95/340/EC (3), as last amended by Decision 96/584/EC (4), determines the countries from which Member States are to authorise imports of milk and milk products;Whereas health and veterinary certification requirements for imports of milk and milk products from the countries on that list were set by Commission Decision 95/343/EC (5), as last amended by Decision 97/115/EC (6);Whereas health and veterinary certification requirements for imports of milk and milk products not intended for human consumption from the countries appearing on that same list were set by Commission Decision 95/341/EC (7), as amended by Decision 97/106/EC (8);Whereas Commission Decision 97/299/EC (9) draws up the lists of establishments in the Czech Republic from which Member States are to authorise imports of certain products of animal origin;Whereas Commission Decision 97/252/EC (10), as last amended by Decision 97/666/EC (11), determines provisional lists of third-country establishments from which Member States are to authorise imports of milk and milk products for human consumption;Whereas the Czech Republic has notified the Commission of changes to the list of establishments authorized as regards milk and milk products;Whereas it is necessary to ensure that the Decisions determining the lists of establishments are consistent;Whereas Decisions 97/299/EC and 97/252/EC should therefore be amended;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/252/EC is supplemented by Annex I to this Decision as regards the Czech Republic.Article 2 1. The Member States shall authorise imports of milk and milk products not intended for human consumption from the establishments in the Czech Republic listed in Annex II.2. Imports of milk and milk products not intended for human consumption shall continue to be subject to Community provisions adopted under other veterinary arrangements.Article 3 Parts 6 and 7 of the Annex to Decision 97/299/EC are deleted.Article 4 This Decision is addressed to the Member States.Done at Brussels, 7 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 13, 16. 1. 1997, p. 33.(3) OJ L 200, 24. 8. 1995, p. 38.(4) OJ L 255, 9. 10. 1996, p. 20.(5) OJ L 200, 24. 8. 1995, p. 52.(6) OJ L 42, 13. 2. 1997, p. 16.(7) OJ L 200, 24. 8. 1995, p. 42.(8) OJ L 24, 31. 1. 1996, p. 34.(9) OJ L 124, 16. 5. 1997, p. 50.(10) OJ L 101, 18. 4. 1997, p. 46.(11) OJ L 283, 15. 10. 1997, p. 1.ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I PaÃ ­s: CHEQUIA / Land: TJEKKIET / Land: TSCHECHISCHE REPUBLIK / Ã Ã ¾Ã ±Ã ¡: Ã Ã Ã Ã Ã Ã  / Country: CZECH REPUBLIC / Pays: RÃ PUBLIQUE TCHÃ QUE / Paese: REPUBBLICA CECA / Land: TSJECHIÃ  / PaÃ ­s: REPÃ BLICA CHECA / Maa: T OSEKKI / Land: TJECKIEN >TABLE>ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II PaÃ ­s: CHEQUIA / Land: TJEKKIET / Land: TSCHECHISCHE REPUBLIK / Ã Ã ¾Ã ±Ã ¡: Ã Ã Ã Ã Ã Ã  / Country: CZECH REPUBLIC / Pays: RÃ PUBLIQUE TCHÃ QUE / Paese: REPUBBLICA CECA / Land: TSJECHIÃ  / PaÃ ­s: REPÃ BLICA CHECA / Maa: T OSEKKI / Land: TJECKIEN 1 = Referencia nacional / National reference / Nationaler Code / Ã Ã ¨Ã ­Ã ©Ã ªÃ ¼Ã ² Ã ¡Ã ±Ã ©Ã ¨Ã ¬Ã ¼Ã ² Ã Ã £Ã ªÃ ±Ã ©Ã ³Ã §Ã ² / National reference / RÃ ©fÃ ©rence nationale / Riferimento nazionale / Nationale code / ReferÃ ªncia nacional / Kansallinen referenssi / Nationell referens2 = Nombre / Navn / Name / ¼Ã ­Ã ¯Ã ¬Ã ¡ / Name / Nom / Nome / Naam / Nome / Nimi / Namn3 = Ciudad/RegiÃ ³n - By/Region - Stadt/Region - Ã Ã ¼Ã «Ã §/Ã Ã ¥Ã ±Ã ©Ã ¯Ã ·Ã  - Town/Region - Ville/RÃ ©gion - CittÃ /Regione - Stad/Regio - Cidade/RegiÃ £o - Kaupunki/Alue - Stad/Region4 = Fecha lÃ ­mite de la autorizaciÃ ³n / Sidste dato for godkendelsen / Zugelassen bis / Ã Ã Ã ®Ã § Ã °Ã ±Ã ¯Ã ¨Ã ¥Ã ³Ã ¬Ã Ã ¡Ã ² Ã Ã £Ã ªÃ ±Ã ©Ã ³Ã §Ã ² / Approval expiry date / Date limite d'agrÃ ©ment / Scadenza della validitÃ del riconoscimento / Datum waarop de erkenning afloopt / Data limite de aprovaÃ §Ã £o / HyvÃ ¤ksymisen pÃ ¤Ã ¤ttymispÃ ¤ivÃ ¤ / Sista giltighetsdag fÃ ¶r godkÃ ¤nnandet>TABLE>